Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 USC 103 as being unpatentable over ADAMS (WO 2012/006613 A2; hereinafter "ADAMS"), in view of Johnson (US PGPUB 2015/0292138 Al).

Regarding Claim 1; ADAMS teaches a tribometer (title and figure 1 tribometer 10) comprising: 
5 optically [see paragraph 0012] transparent disk (figure 1 surface disk 18 also see paragraph 0051 and 0062) coupled to a platform (figure 1 platform16 also see paragraph 0031), the disk (18) having an observation side disk (figure 2 also see paragraph 0050) surface on an observation side of the disk (18) and a contact side disk surface (18) on a contact side of the disk (figure 2);
 a motor coupled (figure 1 the motor 20 also see paragraph 0032) to the disk (18) to rotate the disk (18), relative to the platform (16), around a rotational axis of the disk (figure 1 the wear surface 18 through rotation, also see paragraph 0045); 
10a pivot support coupled to the platform (figure 1- 3 also see paragraph 0065); 
a pivoting member connected to the pivot support to pivot along a pivot plane which is perpendicular (figure 1 and 2 also see paragraph 0041 and 0065) to the disk (18) and which is parallel to and overlaps the rotational axis of the disk (figure 1 and 2 also see paragraphs 0013 and 0045); 
a sample holder (figures 1 and 2, a sample holding fixture 26 is provided to hold a test sample 28 also see paragraph 0034) configured to hold a sample (28) and be coupled with the pivoting member (figure 2) to be positioned on the contact side of the disk (figure 2) and to place the sample (28) in contact with the contact 15side disk surface of the disk (figure 1 disk or surface 18); and
 disposed on the observation side (figure 2) of the disk (18) to observe the sample (28) in sliding contact with the contact side disk (figure 2) surface of the disk (18) driven in rotation by the motor (20),  and an optical microscope [paragraph 0012]. 
ADAMS does not explicitly teach an infrared (IR) transparent, and an IR camera; 
However, Johnson teaches an infrared (IR) transparent (figures 3 and 9 also see paragraph 0043 ), and an IR camera (figure 9);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Johnson’s IR within ADAMS’s system in order to have a tribometer that provides a direct measurement for static friction force, which is operator-independent, and which produces results that are reliable, reproducible, and verifiable.
Regarding Claim 2; 20ADAMS teaches, further comprising:
 a force sensor coupled with the sample holder (figure 1 and 2 The load cell 56 linkage directly measures the frictional force also see 0051 and 0052).  
Regarding Claim 3; ADAMS teaches,
 wherein the force sensor comprises an XY load cell connected between the pivoting 25member and the sample holder (figure 1 and 2 also see paragraph 0013).  
Regarding Claim 4;  ADAMS teaches, further comprising:
 a biasing member coupled to the pivoting member to bias the sample holder toward the contact side disk surface of the disk (figure 7 also see paragraph 0009 and 0055).  
Regarding Claim 5;  ADAMS teaches, 
wherein the sample holder (26) is positioned to place the sample (28) in contact with the contact side disk (18) surface at a radial distance (figures 1 and 2 also see paragraph 0042) from the rotational axis of the disk (18); and
 wherein the radial distance [paragraph 0042] is adjustable by moving the sample holder (26) relative to the 35disk (18).  
Regarding Claim 6;  ADAMS teaches, further comprising:
 an adjustment mechanism to adjust the radial distance by moving the sample holder relative to the disk during rotation of the disk in sliding contact with the sample (figures 1 and 2 also see paragraphs 0039 - 0042).  
Regarding Claim 7; ADAMS teaches, further comprising:
 a controller (figure 1 controller 24), coupled with the adjustment mechanism [paragraphs 0039 - 0042] and the motor (20), to control movement of the sample holder (26) relative to the disk (18) to adjust the radial distance [paragraph 0042] based on a rotational speed of the disk driven in rotation (figure 1 also see paragraphs 0032 and 0060) by the motor (20).  
Regarding Claim 8;  ADAMS teaches, 
wherein the sample holder (26) is coupled with the pivoting member by a dovetailed slide connection (figure 2).  
Regarding Claim 9; 15 ADAMS teaches a tribometer comprising:
 and optically [see paragraph 0012] transparent disk (figure 1 surface disk 18 also see paragraph 0051 and 0062) coupled to a platform (figure 1 platform16 also see paragraph 0031), the disk (18) having an observation side disk (figure 2 also see paragraph 0050) surface on an observation side of the disk (18) and a contact side disk (18) surface on a contact side of the disk (figure 2);
 a motor coupled (figure 1 the motor 20 also see paragraph 0032) to the disk (18) to rotate the disk (18), relative to the platform (16), around a rotational 20axis of the disk (figure 1 the wear surface 18 through rotation, also see paragraph 0045); 
means for placing a sample (figures 1 and 7 also see paragraphs 0031 and 0049) in contact with the contact side disk (figure 2) surface of the disk (18); and an optical microscope [paragraph 0012] disposed on the observation side (figure 2) of the disk (18) to observe the sample (figure 2 test sample 28) in sliding contact with the contact side disk (figure 2) surface of the disk (18) driven in rotation by the motor (20).  
ADAMS does not explicitly teach an infrared (IR) transparent, and an IR camera.
However, Johnson teaches an infrared (IR) transparent (figures 3 and 9 also see paragraph 0043 ), and an IR camera (figure 9);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Johnson’s IR within ADAMS’s system in order to have a tribometer that provides a direct measurement for static friction force, which is operator-independent, and which produces results that are reliable, reproducible, and verifiable.
Regarding Claim 10; ADAMS teaches, further comprising:
 means for measuring one or more contact forces at the sliding contact between the sample and the contact side disk surface of the rotating disk in sliding contact with the sample (figures 1 and 3 also see paragraphs 0036 and 0063).  
Regarding Claim 11;30 ADAMS teaches,
 wherein the sample (28) is placed in contact with the contact side disk (18) surface at a radial distance from the rotational axis of the disk (figure 2); and
 wherein the radial distance is adjustable by moving the sample relative to the disk (figure 1 the wear surface 18 through rotation, also see paragraph 0045).  
 Regarding Claim 12; ADAMS teaches, further comprising:
 -20-means for moving the sample relative to the disk to adjust the radial distance during rotation of the disk in sliding contact with the sample (figures 1 and 2 also see paragraph 0060).  
Regarding Claim 13; ADAMS teaches a tribometry method comprising:
 5rotating (figure 1 the wear surface 18 through rotation, also see paragraph 0045), by a motor (figure 1 the motor 20 also see paragraph 0032), and optically [see paragraph 0012] transparent disk (figure 1 surface disk 18 also see paragraph 0051 and 0062), around a rotational ais of the disk (figure 1 the wear surface 18 through rotation, also see paragraph 0045); relative to a platform (figure 1 platform16 also see paragraph 0031), the disk (18) having an observation side disk (figure 2 also see paragraph 0050) surface  on an observation side of the disk (18) and a contact side disk surface on a contact side of the disk (figure 2);
 placing a sample (figures 1 and 7 also see paragraphs 0031 and 0049) in contact with the contact side disk (figure 2) surface of the disk (18); and
 observing, by an optical microscope [see paragraph 0012] disposed on the observation side (figure 2) 10of the disk (18), the sample (figure 2 test sample 28) in sliding contact with the contact side disk (18) surface of the disk (18) driven in rotation by the motor (20).  
ADAMS does not explicitly teach an infrared (IR) transparent, an IR camera;
However, Johnson teaches an infrared (IR) transparent (figures 3 and 9 also see paragraph 0043 ), and an IR camera (figure 9);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Johnson’s IR within ADAMS’s system in order to have a tribometer that provides a direct measurement for static friction force, which is operator-independent, and which produces results that are reliable, reproducible, and verifiable.
Regarding Claim 14; ADAMS teaches, further comprising:
 coupling a pivot support to the platform (figure 1- 3 also see paragraph 0065);
 15connecting a pivoting member to the pivot support to pivot along a pivot plane which is perpendicular (figure 1 and 2 also see paragraph 0041 and 0065) to the disk (18) and which is parallel to and overlaps the rotational axis of the disk (figure 1 and 2 also see paragraphs 0013 and 0045); and
 holding a sample by a sample holder and coupling the sample holder (figures 1 and 2, a sample holding fixture 26 is provided to hold a test sample 28 also see paragraph 0034) with the pivoting member (figure 2) to be positioned on the contact side of the disk (figure 2) and to place the sample (28) in contact with the contact side disk surface of the disk (figure 1 disk or surface 18).  
Regarding Claim 15; ADAMS teaches, further comprising: 
connecting a force sensor (figure 1 and 2 The load cell 56 linkage directly measures the frictional force also see 0051 and 0052) between the pivoting member and the sample holder (figure 1 and 2 also see paragraph 0013) to measure one or more contact forces at the sliding contact between the sample and the rotating disk in sliding contact with the sample (figures 1 and 3 also see paragraphs 0036 and 0063).   
Regarding Claim 16; ADAMS teaches, further comprising:
 coupling a biasing member to the pivoting member to bias the sample holder toward the contact side disk surface of the disk (figure 7 also see paragraph 0009 and 0055).    
Regarding Claim 17; 30 ADAMS teaches, further comprising:
 measuring, by a force sensor, one or more contact forces at the sliding contact between the sample and the rotating disk in sliding contact with the sample (figures 1 and 3 also see paragraphs 0036 and 0063).    
 Regarding Claim 18;  ADAMS teaches, further comprising:
 -21-placing the sample (28) in contact with the contact side disk (18) surface of the disk at a radial distance (figures 1 and 2 also see paragraph 0042) from the rotational axis of the disk (18); and adjusting the radial distance [paragraph 0042] of the contact between the sample (28) and the contact side disk (figure 2) surface of the disk (18).  
Regarding Claim 19; ADAMS teaches,
 wherein the radial distance [see paragraph 0042] is adjusted during rotation of the disk (18) in sliding contact with the sample (figure 1 the wear surface 18 through rotation, also see paragraph 0045).  
Regarding Claim 20; 10 ADAMS teaches, further comprising:
 removing the sample holder (26), which is coupled with the pivoting member by a dovetailed slide connection (figure 2), by sliding the sample holder (26) off the dovetailed slide connection (figure 2), and sliding the sample holder (26) onto an imaging tool, via a dovetailed slide connection between the sample (28) holder (26) and the imaging tool, for post-test imaging and analysis of the sample (figures 1 and 2 test sample 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856